DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 11/12/2021.  As directed by the amendment: claims 1 and 2 have been amended, claims 45 and 47 have been cancelled, and claims 77 – 91 have been added.  Thus, claims 1, 2, 6, 10, 11, 13, 14, 17, 22, 23, 25, 27, 30 – 33, 36, 43, and 77 – 91 are presently pending in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 10, 11, 13, 17, 22, 25, 43, 77 – 81, 84, 86, and 87 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamburger (U.S. 2008/0091140).

(a) obtaining an infusion catheter (10) having proximal and distal ends (Figures 1 – 8), wherein the infusion catheter is adapted for use in the intracoronary administration of the biologic to a subject, and wherein a contact surface of the infusion catheter comprises a material that is compatible with the biologic (paragraph [0062] discloses that the member 10 will be compatible with the agent to be dispensed, and the interior surface 26 of the member may optionally be coated with suitable materials for this purpose); 
(b) obtaining a guide catheter (guide catheter 43 as discussed in paragraphs [0073] and [0075]) having proximal and distal ends, wherein the guide catheter is adapted for the coronary anatomy of a subject selected from a plurality of subjects comprising diverse coronary anatomies (as discussed in paragraph [0074]); 
(c) inserting the distal end of guide catheter into a coronary artery or vein of the subject (paragraph [0073] discloses that a guiding catheter 43 with a wire may then be advanced along the blood vessel up to the coronary artery);
(d) advancing the infusion catheter longitudinally within the lumen of the guide catheter to position the distal end of the infusion catheter flush with or extending beyond the distal end of the guide catheter (paragraphs [0075] and [0076] disclose that the member 10 may be advanced through the catheter to the location of a target vascular occlusion and then advanced through the occlusion to a position where it may be used to dispense the desired agent downstream of the occlusion)
and (e) administering the biologic to cardiac tissue of the subject through the lumen of the infusion catheter (paragraph [0076), wherein the infusion catheter and the guide catheter are configured such that following step (c), the infusion catheter can be moved longitudinally within the lumen of the guide catheter (paragraph [0076] discloses that the member 10 can be advance through the catheter and then advance further through the occlusion).
Regarding claim 6, Hamburger teaches that the infusion catheter is adapted for insertion into any one of a plurality of different guide catheters; and wherein each guide catheter of the plurality is adapted for a different coronary anatomy of a subject.  Examiner notes that the infusion catheter as described by Hamburger read on the current claim since the claim requires that the infusion catheter is adapted for insertion into any one of the different guide catheter and that the guide catheter is adapted for different patients and Hamburger discloses in paragraph [0051] that the catheter device can be inserted into a body cavity, duct, or vessel to allow the passage of fluids or distend a passageway or carry out a range of procedures as will be readily understood by those skilled in the art; and a wide range of catheter designs will be well known to those skilled in the art and those skilled in the art will be readily able to select appropriate designs and to adapt both procedures and designs for the carrying out of various embodiments.  
Regarding claim 10, Hamburger teaches selecting the guide catheter adapted for the specific coronary anatomy of the subject (paragraph [0073] discloses that a guiding catheter 43 with a wire may then be advanced along the blood vessel up to the coronary artery).  Examiner further notes that since the device is designed for specific medical application such as to injection therapeutic the coronary artery as discussed in paragraph [0076], using the device is essentially picking the appropriate device for the specific application and patient.

Regarding claim 13, Hamburger teaches that the guide catheter is adapted for delivery of the distal end of the infusion catheter to a left coronary artery, a right coronary artery, a left anterior descending artery, a left circumflex artery, a saphenous vein graft, or a left internal mammary artery graft (paragraph [0074] discloses the access point to be the coronary artery).
Regarding claim 17, Hamburger teaches that the infusion catheter has an external diameter in the range from about 0.5 French to about 10 French, and wherein the lumen at the distal end of the infusion catheter has a diameter in the range from about 0.010 inches to about 0.040 inches (measurements as discussed in paragraphs [0002] for the guide catheter and [0055] for the infusion member).
Regarding claim 22, Hamburger teaches intravenous administration of nitroglycerin to the subject (paragraph [0103]).
Regarding claim 25, Hamburger teaches that the biologic is administered into the lumen of a blood vessel of the coronary circulation in vivo (paragraph [0071] discloses the target treatment while under monitoring of heart rate and rhythm).
Regarding claim 43, Hamburger teaches that the subject is mammalian (human patient as discussed in paragraph [0006]).
Regarding claim 77, Hamburger teaches that (d) is performed after (c) (paragraph [0074] discloses that the catheter which is advanced to the coronary artery may be introduced through a 
Regarding claim 78, Hamburger teaches that (c) is performed after (d) (paragraph [0076] discloses that the member 10 may be advanced through the catheter to the location of a target vascular occlusion and then advanced through the occlusion to a position where it may be used to dispense the desired agent downstream of the occlusion and paragraph [0074] discloses that alternative sequences may be adopted).
Regarding claim 79, Hamburger teaches that (i) inserting the distal end of the infusion catheter into the proximal end of the guide catheter and advancing the distal end of the infusion catheter into the lumen of the guide catheter (paragraph [0076] discloses that the member 10 may be advanced through the catheter to the location of a target vascular occlusion and then advanced through the occlusion to a position where it may be used to dispense the desired agent downstream of the occlusion).
Regarding claim 80, Hamburger teaches that wherein (c) is performed prior to (i) (paragraph [0074] discloses that the catheter which is advanced to the coronary artery may be introduced through a vascular access sheath and may be a separate catheter from that initially introduced to the blood system).
Regarding claim 81, Hamburger teaches that wherein (i) is performed prior to (c) (paragraph [0076] discloses that the member 10 may be advanced through the catheter to the location of a target vascular occlusion and then advanced through the occlusion to a position where it may be used to dispense the desired agent downstream of the occlusion and paragraph [0074] discloses that alternative sequences may be adopted).
Regarding claim 84, Hamburger teaches that the infusion catheter is part of a first kit for providing consistent intracoronary administration of a biologic to a subject of a plurality of subjects 
Examiner notes that the infusion catheter as described by Hamburger read on the current claim since the claim requires that the infusion catheter is adapted for insertion into any one of the different guide catheter and that the guide catheter is adapted for different patients and Hamburger discloses in paragraph [0051] that the catheter device can be inserted into a body cavity, duct, or vessel to allow the passage of fluids or distend a passageway or carry out a range of procedures as will be readily understood by those skilled in the art; and a wide range of catheter designs will be well known to those skilled in the art and those skilled in the art will be readily able to select appropriate designs and to adapt both procedures and designs for the carrying out of various embodiments.  
Regarding claim 86, Hamburger teaches that the infusion catheter is government approved specifically for use with the biologic (paragraph [0062] discloses that the infusion catheter is appropriate for use with the biologic).
Regarding claim 87, Hamburger teaches that the infusion catheter is government approved specifically for use with the biologic (paragraph [0062] discloses that the infusion catheter is appropriate for use with the biologic).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 14, 85, 88, and 91 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamburger (U.S. 2008/0091140).
Regarding claim 2, Hamburger teaches claim 1 as seen above.
Further, it would have been obvious to one having ordinary skill in the art at the time the application was filed to repeating steps (a) - (d) for a second subject from the plurality of subjects, wherein the coronary anatomy of the subject and guide catheter adapted for the coronary anatomy of the second subject in the subsequent iteration of step (b) are each different from the guide catheter and the coronary anatomy of subject of the first iteration of step (b), and wherein the contact surface material of the infusion catheter in the subsequent iteration of step (a) is the same as the contact surface material of the infusion catheter of the first iteration of step (a) since Hamburger discloses in paragraph [0051] that the catheter device can be inserted into a body cavity, duct, or vessel to allow the passage of fluids or distend a passageway or carry out a range of procedures as will be readily understood by those skilled in the art; and a wide range of catheter designs will be well known to those skilled in the art and those skilled in the art will be readily able to select appropriate designs and to adapt both procedures and designs for the carrying out of various embodiments.  Further, the contact surface material of the infusion catheters is the same since the device would still be formed from the same material.   Therefore, it would have been obvious to one having ordinary skill in the art at the time 
Regarding claim 14, Hamburger teaches claim 1 as seen above.
However, Hamburger does not specify that the guide catheter is selected from the group consisting of diagnostic catheter, guide angiographic catheter for selective arterial engagement, guide angiographic catheter for selective venous engagement, and guide angiographic catheter for selective bypass graft engagement (paragraph [0051] discusses a wide range of catheter designs will be well known to those skilled in the art and those skilled in the art will be readily able to select appropriate designs and to adapt both procedures and designs for the carrying out of various embodiments.).
It would have been obvious to one try for one having ordinary skill in the art at the application was filed to have the guide catheter to be selected from the group consisting of diagnostic catheter, guide angiographic catheter for selective arterial engagement, guide angiographic catheter for selective venous engagement, and guide angiographic catheter for selective bypass graft engagement, since such a modification is the result of choosing from a finite number of identified, predictable solutions (different kind of guide catheters).
Regarding claim 85, Hamburger teaches claim 84 as seen above.
Further, it would have been obvious to one having ordinary skill in the art at the time the application was filed to repeating steps (a) - (e) for a second subject from the plurality of subjects, wherein the coronary anatomy of the second subject and guide catheter adapted for the coronary 
Regarding claim 88, Hamburger teaches claim 85 as seen above.
Further, Hamburger teaches that the infusion catheter is government approved specifically for use with the biologic (paragraph [0062] discloses that the infusion catheter is appropriate for use with the biologic).
Regarding claim 91, Hamburger teaches claim 88 as seen above.

However, Hamburger does not teach that the biologic comprises an adeno- associated virus (AAV) vector encoding a sarcoplasmic/endoplasmic reticulum ATPase 2a (SERCA2a) protein.
Crank teaches a method similar to Hamburger and the current application, further including that the biologic comprises an adeno-associated virus (AAV) vector (paragraph [0044]).
Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the biologic comprises an adeno- associated virus (AAV) vector encoding a sarcoplasmic/endoplasmic reticulum ATPase 2a (SERCA2a) protein, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP (2144.06)

Claim(s) 23 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamburger (U.S. 2008/0091140) in view of Zsebo (U.S. 8,221,738).
Regarding claim 23, Hamburger teaches claim 22 as seen above.
However, Hamburger does not teach that the nitroglycerin is administered to the subject for a period of at least 10 minutes prior to administration of the biologic.
Zsebo teaches a method for delivering therapeutic to the heart of a patient similar to Hamburger and the current application, further including that the nitroglycerin is administered to the subject for a period of at least 10 minutes prior to administration of the biologic (Col. 15, lines 51 – 56).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Zsebo (intravenous administration of nitroglycerin to the subject at a 
Regarding claim 27, Hamburger teaches claim 1 as seen above.
However, Hamburger does not specify that the biologic is administered at a rate of about 0.1 ml/min to about 20 ml/min.
Zsebo teaches a method for delivering therapeutic to the heart of a patient similar to Hamburger and the current application, further including the step of the biologic is administered at a rate of about 0.1 ml/min to about 20 ml/min (Col. 19, lines 29 – 31).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Zsebo (deliver therapeutic at a specific rate) with the method of Hamburger improve and enhance the delivery of therapeutic agents to the heart (Col. 2, lines 50 – 56).

Claim(s) 30, 31, 89, and 90 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamburger (U.S. 2008/0091140) in view of Crank (U.S. 2008/0140045).
Regarding claims 30 and 31, Hamburger teaches claim 1 as seen above.
Hamburger further discloses that the agent can be any species which is able to prevent, mitigate, reduce, or control reperfusion injury and particular agents may be used in combinations with other agents or with other components (paragraph [0048]).
However, Hamburger does not specify that the biologic comprises a vector for gene therapy (claim 30), and the biologic comprises an adeno-associated virus (AAV) vector (claim 31).
Crank teaches a method similar to Hamburger and the current application, further including that the biologic comprises a vector for gene therapy (paragraph [0044]), and the biologic comprises an adeno-associated virus (AAV) vector (paragraph [0044]).

Regarding claim 89, Hamburger teaches claim 86 as seen above.
Hamburger further discloses that the agent can be any species which is able to prevent, mitigate, reduce, or control reperfusion injury and particular agents may be used in combinations with other agents or with other components (paragraph [0048]).
However, Hamburger does not teach that the biologic comprises an adeno- associated virus (AAV) vector encoding a sarcoplasmic/endoplasmic reticulum ATPase 2a (SERCA2a) protein.
Crank teaches a method similar to Hamburger and the current application, further including that the biologic comprises an adeno-associated virus (AAV) vector (paragraph [0044]).
Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the biologic comprises an adeno- associated virus (AAV) vector encoding a sarcoplasmic/endoplasmic reticulum ATPase 2a (SERCA2a) protein, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP (2144.06)
Regarding claim 90, Hamburger teaches claim 87 as seen above.
Hamburger further discloses that the agent can be any species which is able to prevent, mitigate, reduce, or control reperfusion injury and particular agents may be used in combinations with other agents or with other components (paragraph [0048]).
However, Hamburger does not teach that the biologic comprises an adeno- associated virus (AAV) vector encoding a sarcoplasmic/endoplasmic reticulum ATPase 2a (SERCA2a) protein.

Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the biologic comprises an adeno- associated virus (AAV) vector encoding a sarcoplasmic/endoplasmic reticulum ATPase 2a (SERCA2a) protein, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP (2144.06)

Claim(s) 32, 33, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable Hamburger (U.S. 2008/0091140) in view of Hulot (Sarcoplasmic reticulum and calcium cycling targeting by gene therapy) as submitted by Applicant in IDS dated 11/21/2017.
Regarding claims 32, 33, and 36, Hamburger and Yousef teach claim 1 as seen above.
Hamburger further discloses that the agent can be any species which is able to prevent, mitigate, reduce, or control reperfusion injury and particular agents may be used in combinations with other agents or with other components (paragraph [0048]).
However, Hamburger do not specify that the biologic comprises a therapeutic polynucleotide encoding a sarcoplasmic/endoplasmic reticulum ATPase 2a (SERCA2a) protein (claim 32); the biologic comprises less than or equal to about 2.5 X 1014 DNase resistant particles (DRP) adeno-associated virus serotype 1 (AAV1) vector encoding sarcoplasmic/endoplasmic reticulum ATPase 2a (SERCA2a) protein (claim 33); wherein the subject lacks AAV1 neutralizing antibodies; and wherein the subject has New York Heart Association (NYHA) class III/IV symptoms of heart failure (claim 36).
Hulot teaches a method to treat a heart disease similar to Hamburger and the current application, further including that the biologic comprises a therapeutic polynucleotide encoding a sarcoplasmic/endoplasmic reticulum ATPase 2a (SERCA2a) protein (page 598 col. 1 lines 13 – 18); the 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Hulot (use specific therapeutic agents to treat specific patients as disclosed by Hulot) with the method of Hamburger in order to reduce mortality associated with heart failure (abstract).

Claim(s) 82 and 83 is/are rejected under 35 U.S.C. 103 as being unpatentable Hamburger (U.S. 2008/0091140) in view of Nance (U.S. 2008/0215008)
	Regarding claims 82 and 83, Hamburger teaches claim 1 as seen above.
	However, Hamburger does not teach flushing a fluid or gas through the guide catheter lumen external to the infusion catheter lumen (claim 82); wherein the fluid is a radiopaque fluid (claim 83).
	Nance teaches a method similar to Hamburger and the current application, further including that flushing a fluid or gas through the guide catheter lumen external to the infusion catheter lumen (paragraph [0100] discloses flushing the dilator); wherein the fluid is a radiopaque fluid (paragraph [0100] discloses flushing with radiopaque contract).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Nance (flushing the guide catheter with a radiopaque fluid) with the method of Hamburger in order to control the system under fluoroscopic control (paragraph [0100]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

ANH T. BUI
Examiner
Art Unit 3783



/Anh Bui/               Examiner, Art Unit 3783                                                                                                                                                                                         
/NATHAN R PRICE/               Supervisory Patent Examiner, Art Unit 3783